This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2   SONYA CASTILLO, Personal
 3   Representative over the Estate of
 4   ALFREDO CASTILLO, Individually,
 5   and as next of friend of the minor
 6   children, BRIAN LOPEZ,
 7   CHRISTIAN CASTILLO, and
 8   JULISSA CASTILLO,

 9                  Plaintiff-Appellant,

10 v.                                                                    No. 34,643

11 NOR-LEA GENERAL HOSPITAL;
12 and NOR-LEA GENERAL HOSPITAL
13 CLINIC, and JUAN SOTO LOPEZ, MD.,

14                  Defendants-Appellees.

15 APPEAL FROM THE DISTRICT COURT OF LEA COUNTY
16 William G. Shoobridge, District Judge

17 Max Houston Proctor
18 Hobbs, NM

19 for Appellant

20 Miller Stratvert P.A.
21 Thomas R. Mack
22 Albuquerque, NM
 1 for Appellee

 2                             MEMORANDUM OPINION

 3 KENNEDY, Judge.

 4   {1}   Plaintiff Sonya Castillo appeals from the district court’s judgment of dismissal

 5 with prejudice, [2 RP 244] and subsequent order denying her motion for relief from

 6 judgment. [2 RP 414] Summary dismissal in part and affirmance in part was proposed

 7 for the reasons stated in notice of proposed disposition. Our records indicate that

 8 counsel for Plaintiff was served with the notice. No memorandum opposing our

 9 proposed summary disposition has been filed, and the time for doing so has expired.

10 See Rule 12-210(D)(3) NMRA. Accordingly, we dismiss Plaintiff’s appeal from the

11 judgment of dismissal with prejudice for untimely filing of her notice of appeal, and

12 affirm the district court’s denial of her motion for relief from judgment.

13   {2}   IT IS SO ORDERED.


14                                                 _______________________________
15                                                 RODERICK T. KENNEDY, Judge
16 WE CONCUR:


17 ___________________________________
18 TIMOTHY L. GARCIA, Judge



                                               2
1 ___________________________________
2 J. MILES HANISEE, Judge




                                  3